Case 18-13086-KHK        Doc 32   Filed 01/31/19 Entered 01/31/19 15:09:25              Desc Main
                                  Document     Page 1 of 6


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     JANE M. ATTOH
                                                   Case No. 18-13086-KHK

                           Debtor

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                     AND
                NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

            Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation
     of your Chapter 13 Plan filed December 27, 2018. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(b)(1)(B) – Disposable Income;
            Violation of 11 U.S.C. §1325(a)(3) – Good Faith:

     1) Debtor’s latest (now third amendment) Amended 122C-1/C-2 (Dk. # 30) shows
        $838.25/mo. of Disposable Monthly Income, mandating a distribution of
        approximately $50,295 to unsecured creditors. Debtor proposes payments of only
        $807.30/mo. with a proposed distribution to unsecured creditors of 2%.
     2) Debtor is above median, and Form 122C-1/C-2, if properly completed, would show
        $1,098.81/mo. in disposable income, mandating at least $65,928.60 be distributed
        to unsecured creditors. A worksheet containing Trustee's figures is attached hereto.
     3) Debtor's lastest Plan is identical to the Plan filed November 5, 2018 and denied
        confirmation on December 13, 2018.
     4) Trustee has not been provided a copy of Debtor's filed 2018 Income Tax Returns.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
Case 18-13086-KHK       Doc 32   Filed 01/31/19 Entered 01/31/19 15:09:25             Desc Main
                                Document      Page 2 of 6
     Notice of Objection To Confirmation
     Jane M. Attoh, Case # 18-13086-KHK

            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on February 14, 2019 at 9:30 a.m., in
            Courtroom III on the 3rd floor, United States Bankruptcy Court, 200 South
            Washington Street, Alexandria, VA 22314. If no timely response has been
            filed opposing the relief requested, the court may grant the relief without
            holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _January 31, 2019______                        __/s/Thomas P. Gorman ________
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421
Case 18-13086-KHK       Doc 32   Filed 01/31/19 Entered 01/31/19 15:09:25             Desc Main
                                Document      Page 3 of 6
     Notice of Objection To Confirmation
     Jane M. Attoh, Case # 18-13086-KHK



                                 CERTIFICATE OF SERVICE

            I hereby certify that I have this 31th day of January, 2019, served via ECF to
     authorized users or mailed a true copy of the foregoing Objection to Confirmation,
     Notice of Objection and Notice of Hearing to the following parties.

     Jane M. Attoh                                Ashvin Pandurangi
     Chapter 13 Debtor                            Attorney for Debtor
     9042 Harrover Place                          AP Law Group, PLC
     Lorton, VA 22079                             7777 Leesburg Pike, Suite 402N
                                                  Falls Church, VA 22043


                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
      Case 18-13086-KHK        Doc 32     Filed 01/31/19 Entered 01/31/19 15:09:25            Desc Main
                                          Document     Page 4 of 6
Form 122C-1 and 122C-2 Adjustments                                                           Case # 18-13086-KHK
Jane M. Attoh


 #      Form 122C-1        122C-1      122C-1       122C-1      122C-1     Trustee's    Trustee's Basis For
                          09/25/18    10/25/18     12/06/18    12/21/18     Figures           Difference
 11 Total ave. monthly     7,481.00   11,681.00    11,717.00   11,717.00   11,717.00 Trustee uses Debtor's
    income                                                                           figure
 14 Current Monthly        7,481.00   11,681.00    11,717.00   11,717.00   11,717.00
16b Number of people in       3           3            3           3           3     Debtor's household of
    household                                                                        three includes Brother
                                                                                     and Sister-in-law who's
                                                                                     rent and contribution are
                                                                                     now included in the above
                                                                                     income.
16c Median family         87,009.00   87,009.00    87,009.00   89,593.00   87,009.00 Debtor erroneously uses
    income for                                                                       Median Family Income
    household size                                                                   figure for cases filed on or
                                                                                     after Nov. 1, 2018 rather
                                                                                     than correctly using the
                                                                                     figure for cases filed
                                                                                     between May 1, 2018 and
                                                                                     Oct. 31, 2018, as Trustee
                                                                                     uses.
20b Annualized Current    89,772.00 140,172.00 140,604.00 140,604.00 140,604.00
    Monthly Income
 #     Form 122C-2         122C-2      122C-1       122C-2      122C-2     Trustee's     Trustee's Basis For
                          09/25/18    10/25/18     12/06/18    12/21/18     Figures           Difference
 12 Vehicle operation          0.00        0.00       221.00      221.00       221.00
 16 Taxes                      0.00        0.00     1,203.00    1,203.00     2,725.33 Trustee's figure reflects
                                                                                      annual earning of
                                                                                      $140,604.00 at effective
                                                                                      fed. (12.30%), state
                                                                                      (3.84%), and FICA
                                                                                      (7.11%) rates.
 20 Education                  0.00        0.00      800.00      800.00          0.00 Trustee has not been
                                                                                      provided with any
                                                                                      supporting documentation
                                                                                      in support of this
                                                                                      allowance; additionally,
                                                                                      there are no scheduled
                                                                                      dependents.
 24 Total expenses         2,130.00     2,130.00    4,354.00    4,354.00    5,076.33 See above adjustments.
 25 Health & disability        0.00         0.00      425.00      425.00      425.00 Trustee's figure reflects
    ins., etc.                                                                       Debtor's amended
                                                                                     budget.




                                                                                                                    1
       Case 18-13086-KHK        Doc 32     Filed 01/31/19 Entered 01/31/19 15:09:25           Desc Main
                                           Document     Page 5 of 6
Form 122C-1 and 122C-2 Adjustments                                                           Case # 18-13086-KHK
Jane M. Attoh


 30 Additional food &           0.00         0.00      46.00       46.00         0.00 Trustee has not been
    clothing expenses                                                                 provided with any
                                                                                      supporting documentation
                                                                                      in support of this
                                                                                      allowance: allowance
                                                                                      totals $1,152.00 and
                                                                                      Debtor's budget
                                                                                      schedules $150.00.

 32 Total additional            0.00         0.00     471.00      471.00       425.00 See above adjustments.
    expense deductions
33e Total secured           4,485.48     4,485.48    4,485.48    4,485.48    4,332.60 Trustee excludes
    creditor monthly ave.                                                             timeshare payment since
    payment                                                                           Debtor's Plan surrenders
                                                                                      property.
 34 Total secured            634.87       634.87      671.07      671.07       687.41 Trustee's figure reflects
    creditor monthly                                                                  arrearage in Proof of
    payment                                                                           Claim no. 9 in addition to
                                                                                      Debtor's scheduled
                                                                                      arrearage for an unfiled
                                                                                      arrearage claim of the
                                                                                      HOA.
 36 Projected monthly           0.00         0.00      97.20       97.20        96.85 Trustee's figure is based
    Ch. 13 plan payment                                                               on a $1,333.66 monthly
                                                                                      disposable income and a
                                                                                      8.1% multiplier.
 37   Total debt payments   5,120.35    5,120.35     5,253.75    5,253.75    5,116.86 See above adjustments.
 38   Total allowed         7,250.35    7,250.35    10,078.75   10,078.75   10,618.19 See above adjustments.
 39   Current Monthly       7,481.00   11,681.00    11,717.00   11,717.00   11,717.00
 40   Dependent support         0.00      800.00       800.00      800.00        0.00 Trustee has not been
      income                                                                          provided with any
                                                                                      supporting documentation
                                                                                      in support of this
                                                                                      deduction: there are no
                                                                                      scheduled dependents.

 42 Total allowed           7,250.35     7,250.35   10,078.75   10,078.75   10,618.19 See above adjustments.
 44 Total adjustments       7,250.35     8,050.35   10,878.75   10,878.75   10,618.19 See above adjustments.




                                                                                                                   2
      Case 18-13086-KHK         Doc 32     Filed 01/31/19 Entered 01/31/19 15:09:25              Desc Main
                                           Document     Page 6 of 6
Form 122C-1 and 122C-2 Adjustments                                                             Case # 18-13086-KHK
Jane M. Attoh


 45 Monthly Disposable       230.65      3,630.65      838.25       838.25     1,098.81 Trustee's figure mandates
    Income                                                                              a distribution of
                                                                                        $65,928.60 to unsecured
                                                                                        creditors. Debtor's latest
                                                                                        amendment mandates
                                                                                        $50,295.00 and the 2%
                                                                                        Plan pays approximately
                                                                                        $2,699.02 of $134,950.84
                                                                                        of unsecured debts
                                                                                        (which figure includes
                                                                                        scheduled amounts for
                                                                                        US Dept. Edu. unfiled
                                                                                        claim(s)).



    Additionally, Debtor appears to duplicate an undocumented deduction/allowance on lines #20 and #40.




                                                                                                                     3
